Citation Nr: 9919478	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer, kidney 
cancer, multiple myelomas, asthma, and tuberculosis, claimed 
as the result of exposure to Agent Orange.

2.  Entitlement to service connection for lung cancer, kidney 
cancer, and multiple myelomas on a direct basis.


REPRESENTATION

Appellant represented by:	William C. Cumbie, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to May 
1968.  This appeal arises from May 1995 and May 1998 rating 
decisions of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  

The Board of Veterans' Appeals (Board) notes that the veteran 
was scheduled for a videoconference hearing before a member 
of the Board in December 1997; however, he failed to report 
for that hearing.


FINDINGS OF FACT

1.  There is no objective evidence that the veteran currently 
has lung cancer, kidney cancer, multiple myelomas, asthma, or 
tuberculosis.  

2.  The claims of service connection for lung cancer, kidney 
cancer, multiple myelomas, asthma, and tuberculosis, claimed 
as the result of exposure to Agent Orange, and for lung 
cancer, kidney cancer, and multiple myelomas on a direct 
basis, are not plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims which are shown to 
be not well grounded.


CONCLUSION OF LAW

The veteran has not submitted evidence of well grounded 
claims for service connection for lung cancer, kidney cancer, 
multiple myelomas, asthma, and tuberculosis, claimed as the 
result of exposure to Agent Orange, or for service connection 
for lung cancer, kidney cancer, and multiple myelomas on a 
direct basis.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset is 
whether the veteran's claims are well grounded; that is, 
whether they are plausible, meritorious on their own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If a particular claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991). 

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders which 
have been positively associated with Agent Orange exposure 
are chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, prostate cancer, 
multiple myeloma, soft-tissue sarcomas, and acute and 
subacute peripheral neuropathy.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).  Furthermore, in August 1996, the Secretary 
of Veterans Affairs determined that there is no positive 
association between herbicide exposure and neuropsychiatric 
disorders and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Disease Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442-
41449 (August 8, 1996).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the appellant's evidentiary assertions as to the 
relationship between his current claimed disorders and his 
period of service or exposure to Agent Orange are inherently 
incredible when viewed in the context of the total record. 

The Board has reviewed the record following the guidelines 
for a well-grounded claim as set forth in Caluza v. Brown, 7 
Vet. App. 498 (1995), specifically, that there must be: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  See also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1995); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

The service medical records and the initial VA examination in 
September 1968 show no treatment or complaints related to any 
of the claimed disorders.  VA examination reports dated in 
January and February 1998, including X-rays, abdominal 
echogram, intravenous pyelogram, cystoscopy, and pulmonary 
function tests, show no evidence of lung cancer, kidney 
cancer, multiple myelomas, asthma, or tuberculosis.

The objective medical evidence simply does not demonstrate 
that the veteran has, or ever had, any of the claimed 
disorders.  In the absence of a current disability, his claim 
for service connection is not well-grounded.  See Caluza, 
supra.  The Board has carefully considered the veteran's 
statements with respect to his claims; however, through his 
statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting his lay statements as to 
the existence of disability and a relationship between that 
disability and his service because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, at 611 (1992). 

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). The RO informed the veteran 
that there is no objective evidence showing that he has the 
claimed disorders.  Unlike the situation in Robinette, the 
veteran has not put VA on notice of any specific piece of 
evidence that, if submitted, could make his claim well-
grounded.  See Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

In view of the above, the Board must deny the claims for 
service connection for lung cancer, kidney cancer, multiple 
myelomas, asthma, and tuberculosis, claimed as the result of 
exposure to Agent Orange, and for service connection for lung 
cancer, kidney cancer, and multiple myelomas on a direct 
basis.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

